Per curiam.
Ivan H. Nathan was convicted in the U. S. District Court for the Southern District of Georgia, Brunswick Division, for conspiracy, filing a cash transaction report with material omissions or misstatements, and engaging in monetary transactions and property derived from specified unlawful activity, felony violations of 18 USC § 371; 31 USC §§ 5324 (2) and 5322 (b), and 18 USC § 1957, respectively. In November 1993, this Court approved Nathan’s request for a voluntary suspension pending his appeal of his convictions. In the Matter of Ivan H. Nathan, 263 Ga. 569 (438 SE2d 89) (1993). In June 1994, the U. S. Court of Appeals for the Eleventh Circuit affirmed Nathan’s convictions. Thereafter, Nathan filed a petition for voluntary surrender of his license. Nathan admits, and the special master and review panel found, that the foregoing convictions constitute proof of Nathan’s violation of Standard 66 of Bar Rule 4-102. The review panel of the State Disciplinary Board adopted the special master’s recommendation that this Court accept Nathan’s petition and the State Bar concurs in that recommendation. Having reviewed the record, we ap*681prove and adopt this recommendation, accept Nathan’s petition for voluntary surrender of his license to practice law in this State, and order that Nathan’s name be stricken from the roll of attorneys licensed to practice law in this state. Because acceptance of Nathan’s petition is tantamount to disbarment, Nathan is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of that Rule.
Decided September 18, 1995.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.

Petition for voluntary surrender of license accepted.


All the Justices concur.